PER CURIAM.
By petitions for writs of certiorari we have for review an order of the Florida Industrial Commission bearing date March 1, 1965.
We find that oral argument would serve no useful purpose and it is therefore dispensed with pursuant to Florida Appellate Rule 3.10, subd. e, 31 F.S.A.
Our consideration of the petitions, the record and briefs leads us to conclude that there has been no deviation from the essential requirements of law. The petitions are therefore denied.
THOMAS, Acting C. J., and ROBERTS, DREW, CALDWELL, and ERVIN, JJ. concur.